Citation Nr: 1829877	
Decision Date: 09/19/18    Archive Date: 09/24/18

DOCKET NO.  15-23 073A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus type II, to include hypertension and diabetic nephropathy.


REPRESENTATION

Appellant represented by:  New York Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1961 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied entitlement to increased rating for diabetes mellitus type II.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from September 1961 to April 1982.

2.  On August 18, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal for an increased rating for diabetes mellitus type II, to include hypertension and diabetic nephropathy, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn this appeal regarding an increased rating for diabetes mellitus and, hence, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
S. B. MAYS
	Veterans Law Judge, Board of Veterans' Appeals